Title: To Alexander Hamilton from James Watson, 13 September 1799
From: Watson, James
To: Hamilton, Alexander


          
            Dear Genl.
            New York Septr. 13th. 1799
          
          It has been suggested to me that Avery Herrick of Montgomery County is desirous of a commission in the Army—I do not know that I have seen him these seven years a great part of that time he has been in Virginia—He is about thirty two years old & from what I have seen of him formerly & heard of him lately I believe he will make a very good officer of any rank not higher than that of a Captain—If it should please you to favour his appointment I think you will do well for the service
          And am with great Respect your Most Hul Sert
          
            James Watson
          
          Genl A Hamilton
        